******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                  IN RE ELIJAH G.-R.*
                      (AC 38623)
                 Beach, Prescott and Bishop, Js.
         Argued May 16—officially released July 7, 2016**

(Appeal from Superior Court, judicial district of New
  London, Child Protection Session at Waterford,
                   Driscoll, J.)
 Jeffery R. Berry, for the appellant (respondent
mother).
  Daniel M. Salton, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, Gregory T. D’Auria, solicitor general, and Benja-
min Zivyon, assistant attorney general, for the
appellee (petitioner).
  Don M. Hodgdon, for the minor child.
                         Opinion

   PRESCOTT, J. The respondent, Deborah G., appeals
from the judgment of the trial court, rendered in favor
of the petitioner, the Commissioner of Children and
Families, terminating her parental rights with respect
to her son, Elijah G.-R.1 On appeal, the respondent
claims that the court improperly (1) failed to conduct a
pretrial canvass of her in accordance with our Supreme
Court’s decision in In re Yasiel R., 317 Conn. 773, 120
A.3d 1188 (2015); (2) determined, in accordance with
General Statutes § 17a-112 (j) (1), that the petitioner
had proven by clear and convincing evidence that the
Department of Children and Families (department) had
made reasonable efforts to reunify her with Elijah; and
(3) determined, in accordance with § 17a-112 (j) (2)
and (k), that the petitioner had proven by clear and
convincing evidence that termination of her parental
rights was in the best interest of Elijah. We affirm the
judgment of the trial court.
  The record reveals the following relevant facts, as
set forth by the trial court in its oral memorandum
of decision, and procedural history. ‘‘When Elijah was
born, [the respondent] was residing in a drug treatment
facility for mothers and children. [The respondent] had
entered the facility shortly before Elijah was born,
asserting that she had used crack cocaine during her
pregnancy. [After Elijah was born, the petitioner]
learned that [the respondent] had left the facility with-
out permission and [had] used crack cocaine, thus sub-
jecting herself and Elijah to discharge.
   ‘‘The [petitioner] imposed a [ninety-six] hour adminis-
trative hold on Elijah [who was approximately one
month old] on January 22, 2013. On January 23, 2013,
an [ex parte] order of temporary custody was sought
by the [petitioner] and a neglect petition was filed. The
order of temporary custody was granted by Judge
Mack.2
   ‘‘On February 1, 2013, [the respondent] appeared,
was appointed counsel, and filed a written plea of nolo
contendere, which was accepted, and Elijah was adjudi-
cated neglected and committed to [the petitioner]
. . . .’’ (Footnote added.)
  ‘‘[The respondent was issued court-ordered specific
steps for reunification, which] included in significant
part that she cooperate and make progress in individual
and parenting counseling, that she cooperate with sub-
stance abuse treatment, that she not use illegal drugs,
that she obtain an adequate home and income, that she
immediately advise [the department] of the status of
her household especially with regard to the child’s
safety, and that she visit Elijah as often as permitted.’’
  On October 22, 2014, the petitioner filed a petition
to terminate the parental rights of Elijah’s father and
the respondent. With respect to the respondent, the
petition sought termination on the ground that Elijah
had been adjudicated neglected or uncared for, and
the respondent had failed to achieve such degree of
personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and
needs of the child, she could assume a responsible
position in his life. See General Statutes (Supp. 2016)
§ 17a-112 (j) (3) (B) (i).3
  A trial was conducted on the petition over the span
of five days between May 28, and June 29, 2015. Both
the petitioner and the respondent presented exhibits
and called witnesses. The respondent testified on her
own behalf.4 In total, thirty exhibits were presented,
and nine witnesses were called.
   The court issued an oral decision on October 27,
2015, granting the petition to terminate the parental
rights of the respondent and Elijah’s father. With
respect to the respondent, the court found that the
petitioner had proven by clear and convincing evidence
the ground for termination asserted in the petition. The
court also found, pursuant to § 17a-112 (j) (1), that
the department had made reasonable efforts to reunify
Elijah with the respondent and that the respondent was
unable or unwilling to benefit from reunification
efforts.
  Having found that the ground for termination had
been proven, the court considered the appropriate dis-
position of the child and made written findings regard-
ing the best interest of the child pursuant to the criteria
set forth in § 17a-112 (k). On the basis of these findings,
the court determined by clear and convincing evidence
that termination of the parental rights of the respondent
and the father was in the best interest of Elijah. Accord-
ingly, the court terminated the parental rights of both
parents, and appointed the petitioner as Elijah’s statu-
tory parent for the purpose of securing his adoption by
his foster parents. This appeal followed.5 Additional
facts will be set forth as necessary.
                              I
   The respondent first claims that the court improperly
failed to conduct a pretrial canvass of her in accordance
with our Supreme Court’s decision in In re Yasiel R.,
supra, 317 Conn. 773. Specifically, she alleges that the
supervisory rule announced in In re Yasiel R. required
the court to canvass her prior to the start of trial and
that the timing of the court’s canvass after the trial
had ended, but before the court issued its decision,
automatically requires the judgment terminating her
parental rights to be reversed and a new trial ordered.
The petitioner responds that the supervisory rule
announced In re Yasiel R. should not be applied retroac-
tively, and, even if it is retroactive, any error in conduct-
ing the canvass is subject to harmless error analysis, and
no harm occurred as a result of the untimely canvass in
this case. We agree in part with the petitioner. Specifi-
cally, we conclude that the respondent has failed to
establish that she was harmed by the In re Yasiel R.
canvass being conducted after the close of evidence
but prior to the court rendering its decision, and, thus,
she is not entitled to a new trial.
  The following additional facts and procedural history
are necessary for our review of this claim. After trial,
but prior to the trial court rendering its decision, our
Supreme Court decided In re Yasiel R., supra, 317 Conn.
773. In In re Yasiel R., which was released on August
18, 2015, less than two months after the completion of
the respondent’s trial, our Supreme Court held that,
pursuant to the court’s supervisory powers over the
administration of justice, ‘‘public confidence in the
integrity of the judicial system would be enhanced by a
rule requiring a brief canvass of all parents immediately
before a parental rights termination trial so as to
ensure that the parents understand the trial process,
their rights during the trial and the potential conse-
quences.’’ (Emphasis added.) Id., 794.
   In an attempt to comply with this new rule, the court
requested the parties to return to court on August 31,
2015. The court informed the parties, including the
respondent and her trial attorney, Ryan Ziolkowski, of
our Supreme Court’s recent holding in In re Yasiel R.
and canvassed her as follows: ‘‘[O]ur Supreme Court
recently issued a decision in the case of In re Yasiel
R. The decision came out approximately two weeks
ago, and in it, [the court] indicated that there was an
advisement [it wishes] the trial court to provide prior
to the commencement of all termination cases, and they
applied it retroactively in the case of In re Yasiel R.
  ‘‘So, despite the fact that this case had concluded in
terms of evidence, I have ordered it brought back in
for the purpose of giving [the respondent] the follow-
ing advisement.
  ‘‘There is pending a termination of parental rights
petition, and you should be aware that if granted, it
would result in the end of your legal relationship with
Elijah. You would have no legal rights, no authority,
and no responsibility for Elijah. You would no longer
have any right to make any decisions of any kind affect-
ing your son.
   ‘‘You would not be entitled to any state or federal
benefits or entitlements that are based upon you being
Elijah’s mother. Elijah would be eligible to be adopted.
You would not be able to obtain Elijah’s birth cer-
tificate.
   ‘‘Unless and until the termination petition is granted,
you remain Elijah’s legal mother, responsible for his
financial support and entitled to all of those benefits I
just described.
  ‘‘Now, you have an attorney and your attorney would
always assist you with any defenses you may have had
to the [petitioner’s] allegations. As you are or should
be aware, you did not have to prove anything at trial.
That [the petitioner] has the burden of proving [the]
case by clear and convincing evidence. And during that
trial, you had legal rights, including the right to confront
witnesses and to have your lawyer cross-examine those
witnesses to determine the credibility of their testi-
mony. You had a right to object to the admission of
any documents or exhibits including social studies or
psychological reports. You had the right to bring in your
own witnesses and you did produce witnesses to assist
you in challenging the allegations. You had the right to
testify, and that is to tell your side of the story, present
your case if you wanted to. You did not have to. You
chose to.
   ‘‘Now, I’m going to advise you as to an adverse infer-
ence even . . . though it’s moot in this case, meaning
it would not happen.
  ‘‘If you had not testified, the court could have drawn
an adverse inference against you; that is the court could
decide you did not testify because you felt your testi-
mony would not be helpful to you or would be harmful
to you. That would require notice to be [given to] you
in advance that the court was considering or being
asked to take an adverse inference and give you an
opportunity to testify. As I said, it’s a nonissue, but I
have to advise you of it. It’s a nonissue in this case
because the [petitioner] didn’t ask for an adverse infer-
ence and you did in fact testify.
  ‘‘So that—and as I told you, the entire burden of proof
in the case was on the [petitioner].
  ‘‘Now, have you understood your rights and your
responsibilities as to the termination petition?
  ‘‘[The Respondent]: I believe I have.
  ‘‘The Court: Okay.
  ‘‘[The Respondent]: It’s—there are things that I’m not
sure about because I’m not in the court as often as
some of you all are—
  ‘‘The Court: Okay.
  ‘‘[The Respondent]: —but—go ahead.
  ‘‘The Court: What—of what I just told you, was
there anything—
  ‘‘[The Respondent]: Uh-huh.
  ‘‘The Court: —that you wish clarified or repeated?
  ‘‘[The Respondent]: Not at this time, Your Honor.
  ‘‘The Court: Okay. And you understood what I said?
  ‘‘[The Respondent]: Yes, sir.
  ‘‘The Court: Okay. Have you had enough time to talk
to [your attorney]?
  ‘‘[The Respondent]: I—I don’t believe so. I had a very
brief meeting with him.
  ‘‘The Court: Okay. Well, if you don’t mind waiting,
then we’ll give you time to talk to him.’’
  The court took a brief recess, during which the
respondent spoke with Ziolkowski. After the recess,
the parties again appeared in front of the court. The
following colloquy occurred:
  ‘‘The Court: So . . . had I given you [the In re Yasiel
R.] advisement immediately prior to the start of trial—
  ‘‘[The Respondent]: Uh-huh.
   ‘‘The Court: —is there something that [you and your
attorney] . . . would have done differently prior to
June 29 [the start of trial]? Have you talked to your
lawyer about that?
  ‘‘[The Respondent]: Yes, sir.
  ‘‘The Court: Okay, [Attorney Ziolkowski] was there
any evidence that wasn’t presented because [the
respondent] didn’t understand her rights, or was there
anything that she is thinking could have or should have
been done differently?
  ‘‘[Attorney Ziolkowski]: I personally don’t believe so.
We went forward to trial in a manner which I felt appro-
priate. There were certain witnesses we had. There
were certain witnesses we didn’t have based upon my
opinion as to whether or not they would be helpful or
had relevant information to the case.
   ‘‘She has several witnesses whom I would consider
to be more character witnesses rather than professional
service providers that she feels should have been or
could be called as a result of her advisement this
morning.
  ‘‘The Court: What about the advisement this morning?
Would it have made those witnesses relevant? What
was it that [the respondent] did not know that she’s
learned today that would call for reopening the evidence
to allow somebody to come in?
 ‘‘[Attorney Ziolkowski]: I can’t speak to that, Your
Honor. I don’t—I don’t know.
  ‘‘[The Respondent]: This is someone you personally
know that could speak on my behalf. . . .
   ‘‘The Court: I mean, it wasn’t like you were sitting
there and all of a sudden a light bulb went on [during
the advisement] and you said, oh, my goodness, I just—
I’ve just learned that I’m not—if my parental rights are
terminated, I can’t get my child’s birth certificate as a
result of which—now that changes something. I have
somebody I wanted to testify. . . . [I]s there anything
in that advisement that you were unaware of prior to
the trial commencing?
  ‘‘[The Respondent]: There was . . . . I wasn’t
always able to—to get ahold of [my attorney].
  ‘‘The Court: Okay. But that’s—was there anything in
today’s advisement—
  ‘‘The Respondent: No.
  ‘‘The Court: —that changed your mind?
  ‘‘[The Respondent]: No, Your Honor.’’
  The respondent did not object to the timeliness of
the In re Yasiel R. canvass. She also did not request a
new trial or that evidence be reopened for the purpose
of entering additional evidence.
   As this court recently summarized, ‘‘[o]ur Supreme
Court exercised its supervisory powers in In re Yasiel
R. to announce a new rule that, although not constitu-
tionally required, it concluded was necessary to protect
the perceived fairness of the judicial system with regard
to termination of parental rights proceedings. In setting
forth the parameters of its newly crafted canvass
requirement, our Supreme Court stated: ‘[B]y exercising
our supervisory authority in the present case, we are
promoting public confidence in the process by ensuring
that all parents involved in parental termination pro-
ceedings fully understand their right to participate and
the consequences of the proceeding. We conclude,
therefore, that it is proper to exercise our supervisory
power in the present case and require that, in all termi-
nation proceedings, the trial court must canvass the
respondent prior to the start of the trial. The canvass
need not be lengthy as long as the court is convinced
that the respondent fully understands his or her rights.
In the canvass, the respondent should be advised of:
(1) the nature of the termination of parental rights pro-
ceeding and the legal effect thereof if a judgment is
entered terminating parental rights; (2) the respon-
dent’s right to defend against the accusations; (3) the
respondent’s right to confront and cross-examine wit-
nesses; (4) the respondent’s right to object to the admis-
sion of exhibits; (5) the respondent’s right to present
evidence opposing the allegations; (6) the respondent’s
right to representation by counsel; (7) the respondent’s
right to testify on his or her own behalf; and (8) if the
respondent does not intend to testify, he or she should
also be advised that if requested by the petitioner, or
the court is so inclined, the court may take an adverse
inference from his or her failure to testify, and explain
the significance of that inference. Finally, the respon-
dent should be advised that if he or she does not present
any witnesses on his or her behalf, object to exhibits,
or cross-examine witnesses, the court will decide the
matter based upon the evidence presented during trial.
The court should then inquire whether the respondent
understands his or her rights and whether there are
any questions. This canvass will ensure that the respon-
dent is fully aware of his or her rights at the commence-
ment of the trial. It will neither materially delay the
termination proceeding nor unduly burden the state.’
. . . In re Yasiel R., supra, 317 Conn. 794–95. The court
stressed that the canvass was required in all parental
termination cases, not just in those cases in which the
respondent’s attorney chooses not to contest evidence,
as was the case in In re Yasiel R.’’ (Emphasis in origi-
nal.) In re Leilah W., 166 Conn. App. 48, 60–62,     A.3d
    (2016).
   Subsequent to the decision in In re Yasiel R., this
court decided In re Daniel N., 163 Conn. App. 322,
333–37, A.3d (2016), petition for cert. filed (Conn.
March 1, 2016) (No. 150299). In In re Daniel N., the
respondent’s parental rights were terminated by the
trial court, but he was never canvassed in accordance
with the supervisory rule announced in In re Yasiel R.
On appeal to this court, the respondent claimed that
he was entitled to a new trial because the supervisory
rule announced in In re Yasiel R. must be applied retro-
actively. Id., 333. We agreed with the respondent that
the holding in In re Yasiel R. applied retroactively,6 and
ordered a new trial on the petition for termination of
parental rights. Id., 336–37. This court held that a new
trial in a termination proceeding was required if the
parent never received a canvass regarding his or her
rights. Id.
  Recently, this court distinguished between cases in
which the In re Yasiel R. canvass never was given and
cases in which the canvass was given after the close
of evidence, but prior to the court rendering a decision
in the matter. See In re Leilah W., supra, 166 Conn.
App. 64. Although our Supreme Court’s decision in In re
Yasiel R. had been released approximately two months
prior to the start of trial, the trial court in In re Leilah
W. did not conduct the In re Yasiel R. canvass before
beginning the trial. Id. After the close of evidence, the
assistant attorney general representing the petitioner
informed the court of this oversight. Id., 53. To remedy
this oversight, the court requested the parties to return
to court so that it could conduct the canvass. Id. After
the canvass, the petitioner informed the court that he
had no questions, and he did not object to the untimeli-
ness of the canvass, or request a new trial or for evi-
dence to be reopened. Id., 55. Approximately three
weeks after the court conducted the In re Yasiel R.
canvass, it issued its written memorandum of decision,
granting the petition to terminate the respondent’s
parental rights. Id.
   On appeal to this court, the respondent in In re Leilah
W. contended that the court’s failure to conduct the In
re Yasiel R. canvass prior to the start of trial automati-
cally required a new trial. We did not agree: ‘‘[W]e are
unconvinced under the facts of the present case that the
trial court’s failure strictly to comply with the Supreme
Court’s supervisory rule by canvassing the respondent
after the close of evidence at the termination trial ended
requires reversal of the judgment of termination and a
new trial. We agree with the petitioner that . . . a trial
court’s failure to comply with a supervisory rule does
not automatically require reversal and a new trial in all
cases.’’ Id., 62. We held that if the trial court fails to
comply fully with the supervisory rule by not conduct-
ing the canvass before trial, but does conduct a later
canvass before deciding the case, a new trial is not
required if the respondent fails to establish that such
noncompliance caused actual harm. Id., 62–64.
   In analyzing the respondent’s claim in In re Leilah
W., we emphasized that ‘‘[i]n canvassing the respondent
after the close of evidence, the court fully advised the
respondent of his rights as a parent in a termination
proceeding, including potential consequences. The
respondent acknowledged that he had been informed
of these same rights prior to trial by his attorney. The
court gave the respondent an opportunity to consult
with his attorney after the canvass, and the respondent
indicated that he had no questions. There was no
request for any additional consultation time or a contin-
uance. At no time did the respondent or his counsel
voice any objection to the trial court regarding the tim-
ing of the canvass or its content. The respondent did
not move for a mistrial, and never asked the court
to reopen the evidence so that he could present any
additional witnesses, raise challenges to the petitioner’s
exhibits or recall witnesses for cross-examination.
Although the respondent argues on appeal that it was
useless for the court to provide a canvass after the
evidence was admitted and the witnesses questioned,
he fails to explain how he would have proceeded differ-
ently had the court properly canvassed him prior to the
start of trial.’’ (Footnote omitted.) Id., 64–65.
  On the basis of these facts, we determined in In re
Leilah W. that the respondent had failed to demonstrate
that he was harmed by the trial court’s failure to canvass
him prior to the start of trial. Id., 66. Accordingly, we
concluded that although the trial court did not conduct
the In re Yasiel R. canvass prior to the start of trial,
the respondent was not entitled to a new trial under
the circumstances of the case. Id., 65.
   The facts of the present case are almost identical to
those in In re Leilah W. In canvassing the respondent
after the close of evidence, the court fully advised the
respondent of her rights and the potential consequences
of a termination of parental rights proceeding. Addition-
ally, the court gave the respondent an opportunity to
consult with her attorney after the canvass. There was
no request for any additional consultation time or a
continuance. The respondent did not voice any objec-
tion to the trial court regarding the timing of the canvass
or its content. The respondent did not move for a mis-
trial, nor did she ask the court to reopen the evidence.
Rather, her attorney specifically stated that even if the
respondent had been canvassed prior to the start of
trial, he would have done nothing differently during
trial.
   There are two main differences between In re Leilah
W. and the present case. First, in the present case,
unlike in In re Leilah W., our Supreme Court’s decision
in In re Yasiel R. was not released until after the close
of evidence. Thus, the trial court did not commit error
by forgetting to conduct the In re Yasiel R. canvass.
Rather, once the supervisory rule was announced, the
court did everything in its power to comply with it,
canvassing the respondent approximately two weeks
later. The court’s actions did not ‘‘[threaten] the integ-
rity of the trial’’; (internal quotation marks omitted)
id., 64; but, rather, sought to effectuate the purpose
underlying the supervisory rule—‘‘promoting public
confidence in the process by ensuring that all parents
involved in parental termination proceedings fully
understand their right to participate and the conse-
quences of the proceeding.’’ In re Yasiel R., supra, 317
Conn. 794–95.
  Second, in the present case, there was a prolonged
colloquy between the court and the respondent follow-
ing the In re Yasiel R. canvass. In In re Leilah W., the
respondent merely stated that he had no questions in
response to the canvass. In re Leilah W., supra, 166
App. Conn. 55. In her brief on appeal, the respondent
in this case does not take fault with the substance of
the canvass, nor does she contend that she did not
understand the canvass. In her reply brief, however,
she contends that the colloquy that occurred between
herself, the court, and Ziolkowski after the canvass
shows that she did not understand it.
   Contrary to the respondent’s contention, this collo-
quy shows that the court made every effort to explain
the purpose of the canvass to her, including her right
to participate and the consequences of the proceeding.
The respondent may have been confused as to the pur-
pose of the canvass at first. The court, however,
explained that the purpose of the canvass was not to
question her attorney’s strategic decision to call or not
call certain witnesses, or to complain that her attorney
did not contact her enough. The purpose of the In re
Yasiel R. canvass in this case was to ascertain whether,
upon being canvassed, the respondent would have con-
ducted the trial differently because, prior to being can-
vassed, she did not know her rights or the consequences
of the proceedings. After the court gave this explana-
tion, the respondent stated that she now understood.
   Even if the respondent remained confused about the
purpose of the In re Yasiel R. canvass, she has failed
to explain on appeal how she was harmed by the timing
of the canvass. She does not allege that if she had
understood the canvass, she would have requested a
new trial or the evidence reopened, nor has she
explained what additional evidence she would have
presented that would have made a difference in the
outcome of the trial. She also does not allege that if
the court had conducted the canvass prior to the start
of trial, she would not have testified. Indeed, the court
did canvass her, at least partially, on this topic before
she testified. Rather, the respondent argues only that
the timing of the In re Yasiel R. canvass after the end
of trial, but prior to the court deciding the case, amounts
to structural error, and, thus, if the canvass is not con-
ducted prior to the start of trial, a new trial always
is required. This contention, however, expressly was
rejected by this court in In re Leilah W.
  On the basis of our review of the trial court’s In re
Yasiel R. canvass and the ensuing colloquy between
the court and the respondent, we conclude that the
court reasonably could have concluded that the respon-
dent fully understood the trial process, the rights she
had during the trial, and the potential consequences of
the termination of her parental rights. Additionally, the
respondent has failed to establish that she was harmed
by the timing of the canvass. Accordingly, we reject the
respondent’s claim.
                            II
   The respondent’s remaining claims challenge the
merits of the court’s judgment terminating her parental
rights. Specifically, she claims that the court improperly
determined, in the adjudicatory phase, that the depart-
ment had made reasonable efforts to reunify her with
Elijah and, in the dispositional phase, that termination
of her parental rights was in Elijah’s best interest. We
are not persuaded by either of the respondent’s claims.
   Prior to reviewing each of the respondent’s claims,
we set forth the well established legal framework for
deciding termination of parental rights petitions. ‘‘[A]
hearing on a petition to terminate parental rights con-
sists of two phases: the adjudicatory phase and the
dispositional phase. During the adjudicatory phase, the
trial court must determine whether one or more of the
. . . grounds for termination of parental rights set forth
in § 17a-112 [(j) (3)] exists by clear and convincing
evidence. . . . If the trial court determines that a statu-
tory ground for termination exists, then it proceeds to
the dispositional phase. During the dispositional phase,
the trial court must determine whether termination is
in the best interests of the child.’’ (Citations omitted;
footnotes omitted; internal quotation marks omitted.)
In re Davonta V., 285 Conn. 483, 487, 940 A.2d 733
(2008).
                            A
  Concerning the adjudicatory phase of the proceed-
ings, the respondent claims that the court improperly
found, pursuant to § 17a-112 (j) (1),7 that the department
had made reasonable efforts to reunify Elijah with her.
Specifically, she contends that if the department had
provided her with a different visitation environment,
Elijah’s distress and anxiety during their visits would
have been lessened and, thus, her relationship with
Elijah would have improved. Because the respondent
on appeal inadequately has challenged the court’s alter-
native finding that she was unable or unwilling to bene-
fit from the department’s reunification efforts, there is
no practical relief that we can afford her, and, thus,
this claim is moot.
   ‘‘Mootness raises the issue of a court’s subject matter
jurisdiction and is therefore appropriately considered
even when not raised by one of the parties. . . . Moot-
ness is a question of justiciability that must be deter-
mined as a threshold matter because it implicates [a]
court’s subject matter jurisdiction . . . . We begin
with the four part test for justiciability established in
State v. Nardini, 187 Conn. 109, 445 A.2d 304 (1982).
. . . Because courts are established to resolve actual
controversies, before a claimed controversy is entitled
to a resolution on the merits it must be justiciable.
Justiciability requires (1) that there be an actual contro-
versy between or among the parties to the dispute . . .
(2) that the interests of the parties be adverse . . .
(3) that the matter in controversy be capable of being
adjudicated by judicial power . . . and (4) that the
determination of the controversy will result in practical
relief to the complainant. . . . [I]t is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . In determining mootness, the dispositive question
is whether a successful appeal would benefit the plain-
tiff or defendant in any way.’’ (Citations omitted; empha-
sis omitted; internal quotation marks omitted.) In re
Jorden R., 293 Conn. 539, 555–56, 979 A.2d 469 (2009).
   Our Supreme Court’s decision in In re Jorden R.
controls our determination of this claim. The court in
In re Jorden R. clarified that ‘‘[a]s part of a termination
of parental rights proceeding, § 17a-112 (j) (1) requires
the department to prove by clear and convincing evi-
dence that it has made reasonable efforts to locate the
parent and to reunify the child with the parent, unless
the court finds in this proceeding that the parent is
unable or unwilling to benefit from reunification
efforts . . . .
  ‘‘Because the two clauses are separated by the word
unless, this statute plainly is written in the conjunctive.
Accordingly, the department must prove either that it
has made reasonable efforts to reunify or, alternatively,
that the parent is unwilling or unable to benefit from
reunification efforts. Section 17a-112 (j) clearly pro-
vides that the department is not required to prove both
circumstances. Rather, either showing is sufficient to
satisfy this statutory element.’’ (Emphasis in original;
internal quotation marks omitted.) Id., 552–53.
According to the court, to hold otherwise ‘‘would be
contrary to the clear and unambiguous statutory lan-
guage permitting the trial court to excuse such efforts
[if] a parent is unwilling or unable to benefit from them.’’
Id., 554. Thus, the two findings are not dependent upon
each other, and the department is not required to prove
that it made reasonable efforts to reunify the family in
order to prove that the respondent is unable or unwilling
to benefit from such efforts.
   Accordingly, the court in In re Jorden R. held that
in cases in which the trial court finds both that the
department made reasonable efforts to reunify the fam-
ily and that the respondent was unable or unwilling to
benefit from such efforts, on appeal, both findings must
be challenged successfully. See id. If only one finding
is challenged, the claim is moot, because there is an
alternative finding upon which to uphold the termina-
tion of parental rights, and, thus, no practical relief
could flow from our review. Id., 555.
   Relying on the decision in In re Jorden R., this court
recently concluded that a claim challenging the trial
court’s finding that the department made reasonable
efforts to reunify the family was moot because the
respondent did not challenge the court’s alternative
finding that she was unable or unwilling to benefits
from such efforts. In re Elijah C., 164 Conn. App. 518,
    A.3d , cert. granted, 321 Conn. 917,          A.3d
(2016). In In re Elijah C., the trial court terminated the
respondent’s parental rights after concluding that the
department had made reasonable efforts to reunify the
family and that the respondent was unable or unwilling
to benefit from such efforts. Id., 521.
   On appeal to this court, the respondent in In re Elijah
C. challenged the trial court’s finding that the depart-
ment had made reasonable efforts to reunify her with
her son. Id., 525. The respondent’s appellate brief in
that case, however, contained only seven sentences
challenging the court’s finding that she was unable or
unwilling to benefit from the department’s reunification
efforts, and it lacked any legal authority or analysis.
Id., 529. This court held that the respondent’s challenge
to the court’s finding that she was unable or unwilling to
benefit from the department’s efforts was inadequately
briefed. Id.; see also In re Kachainy C., 67 Conn. App.
401, 413, 787 A.2d 592 (2001) (‘‘We are not required to
review issues that have been improperly presented to
this court through an inadequate brief. . . . Analysis,
rather than mere abstract assertion, is required in order
to avoid abandoning an issue by failure to brief the
issue properly. . . . We will not review claims absent
law and analysis.’’ [Internal quotation marks omitted.]).
Accordingly, we concluded in In re Elijah C., supra,
164 Conn. App. 529: ‘‘[O]n the basis of the controlling
precedent from our Supreme Court, that the respon-
dent’s appeal from the court’s judgment terminating her
parental rights is moot because she failed to challenge
the court’s finding that she was unable to benefit from
the reunification efforts.’’
   In the present case, the trial court found both that
the department had made reasonable efforts to reunify
the family and that the respondent was unable or unwill-
ing to benefit from reunification efforts. On appeal, the
respondent challenges the court’s finding that she was
unable or unwilling to benefit from the department’s
reunification efforts in two sentences in her appellate
brief: ‘‘[The] respondent challenges the finding that [the
department] made reasonable efforts to reunify her with
her children. The other adjudicatory findings are depen-
dent on this finding. In the absence of reasonable reuni-
fication efforts, [the] respondent cannot have been
unable or unwilling to benefit from ‘these efforts.’ ’’
(Emphasis added.) The respondent does not offer any
legal support or analysis for her contention that the
court’s finding that she was unable or unwilling to bene-
fit from the department’s reunification efforts is depen-
dent on the court’s finding that the department made
reasonable efforts to reunify her with Elijah. Indeed, the
respondent’s contention is contravened by our Supreme
Court’s reasoning in In re Jorden R., that these grounds
are not dependent on each other.
  The respondent, in her brief, relies on mere abstract
assertion in challenging the court’s finding that she was
unable or unwilling to benefit from the department’s
reunification efforts. As in In re Elijah C., the respon-
dent here has briefed inadequately any challenge to
the court’s finding that she was unable or unwilling to
benefit from reunification efforts. Therefore, we con-
clude that the respondent’s claim is moot.
                            B
   Concerning the dispositional phase of the proceed-
ings, the respondent claims that the court improperly
determined, pursuant to § 17a-112 (j) (2),8 that termina-
tion of her parental rights was in the best interest of
Elijah. Specifically, she contends that the court improp-
erly weighed the factors listed in § 17a-112 (k)9 in
determining whether termination of the respondent’s
parental rights was in Elijah’s best interest. In particu-
lar, she sets forth three arguments. First, she argues
that the department did not make reasonable efforts to
reunify her with Elijah. Specifically, she alleges that
although she agrees with the court’s finding that visits
with her caused Elijah distress, his distress was not
caused by her but by the environment of the visitation
room at the department’s facility in which visits took
place, and, thus, the department should have provided
an alternative environment for their visits. Second, she
argues that the court placed too much weight on the
wishes of Elijah, who was two years old at the time of
trial. Third, she argues that the court’s finding that she
had not been prevented from maintaining a meaningful
relationship with Elijah was clearly erroneous because
Elijah’s foster family did not prepare him for visits with
her, and they did not have recent photographs of her
in their home. We are not persuaded.
   Prior to setting forth the facts underlying the respon-
dent’s claim, we emphasize that ‘‘[a]lthough [§ 17a-112
(k)] mandated that the trial court make written findings
. . . § 17a-112 contain[s] nothing to indicate that any
such finding was a prerequisite to the termination of
parental rights. Thus . . . the factors to be considered
under [that statute serve] only to guide the trial court
in making its ultimate decision whether to grant the
termination petition. . . .
   ‘‘[T]he fact that the legislature [had interpolated]
objective guidelines into the open-ended fact-oriented
statutes which govern [parental termination] disputes
. . . should not be construed as a predetermined
weighing of evidence . . . by the legislature. [If] . . .
the record reveals that the trial court’s ultimate conclu-
sions [regarding termination of parental rights] are sup-
ported by clear and convincing evidence, we will not
reach an opposite conclusion on the basis of any one
segment of the many factors considered in a termination
proceeding . . . .
   ‘‘Indeed . . . [t]he balancing of interests in a case
involving termination of parental rights is a delicate
task and, when supporting evidence is not lacking, the
trial court’s ultimate determination as to a child’s best
interest is entitled to the utmost deference. . . .
[A]lthough a trial court shall consider and make written
findings regarding the factors enumerated in § 17a-112
(k), a trial court’s determination of the best interests
of a child will not be overturned on the basis of one
factor if that determination is otherwise factually sup-
ported and legally sound.’’ (Citations omitted; internal
quotation marks omitted.) In re Nevaeh W., 317 Conn.
723, 739–40, 120 A.3d 1177 (2015).
   The following additional facts are relevant to our
review of the respondent’s claim. In its oral memoran-
dum of decision addressing the dispositional phase,
the court stated that it ‘‘[had] considered the seven
statutory factors [pursuant to § 17a-112 (k)] and made
its finding in writing on the Judicial Branch approved
form.’’ On the Judicial Branch approved form, the court
found that (1) ‘‘[the respondent was] offered timely
services, including visitation, substance abuse evalua-
tion, and treatment’’; (2) ‘‘[r]easonable efforts were
made by [the department]’’; (3) ‘‘[s]pecific steps were
issued by the [c]ourt [to the respondent] . . . [and the]
degree of compliance by [the respondent] is reviewed
in the adjudicatory discussion’’;10 (4) ‘‘[Elijah] knows
[the respondent] and has demonstrated affection
toward her, but most visits with [the respondent] are
a cause of anxiety and distress for Elijah [and he] is
closely bonded to his relative foster parents’’; (5) ‘‘Elijah
[at the time of trial was] two years old’’; (6) ‘‘[the respon-
dent] has visited with Elijah faithfully, without improv-
ing their relationship [and the respondent] has not
addressed her mental health needs in a consistent, pro-
ductive manner’’; (7) ‘‘[n]o . . . prevention [to the
respondent’s maintenance of a meaningful relationship
with Elijah] was made.’’
   Although the court did not make any subordinate
factual findings regarding what reasonable efforts the
department made, on the basis of our review of the
record, the court reasonably could have found that the
department provided the respondent with referrals to
outpatient mental health services, case management,
supervised visitation, integrative parenting services,
outpatient substance abuse evaluation and random drug
testing, referrals and information regarding rent subsid-
ies and public housing programs, and transportation
assistance. Additionally, as part of supervised visitation,
the department provided the respondent with the
opportunity to take Elijah to get a haircut, to play with
him at the park, and to attend his doctor’s
appointments.
   Visitations at the park ceased after Elijah fell from
a piece of playground equipment. Additionally, the
department was unwilling to allow at-home visitations.
According to Heidi Reinan, a permanency social worker
for the department, the department’s decision not to
allow at-home visitations was influenced heavily by the
respondent’s continued relationship with Elijah’s
father. Although the respondent’s court-ordered spe-
cific steps did not require her to end all contact with
Elijah’s father, the department and the court had told
the respondent on several occasions to end completely
all contact with the father because of the threat he
posed to her sobriety. The respondent, however, lied
to the department regarding whether Elijah’s father
lived at the respondent’s residence for a period of time
and that she remained in contact with him. Thus, the
department was unwilling to bring Elijah to the respon-
dent’s residence on the ground that it could not trust
the respondent to keep the father away from both her-
self and Elijah.
  In addition to the services provided by the depart-
ment, the respondent was afforded weekly telephone
calls to the foster family’s home so that she could speak
with Elijah. A journal also was utilized to convey infor-
mation between the foster family and the respondent
concerning Elijah. The foster family even permitted the
respondent to attend Christmas at the foster family’s
home with Elijah. The foster family, however, did not
prepare Elijah in advance for his visits with the respon-
dent to avoid him becoming anxious about the visits,
and they did not have any recent photographs of the
respondent in their home.
   After stating that it had considered the seven factors
listed in § 17a-112 (k), the court’s oral memorandum
of decision further found, in determining Elijah’s best
interest, that ‘‘Elijah has been becoming increasingly
distressed by his exposure to [the respondent]. He is
in . . . foster care [with relatives]. He is stable there.
He is doing well. They are willing to adopt, and Elijah
has been placed with them for almost his entire life.
He considers his foster mother and his foster father as
his psychological parents. He calls his foster mother
auntie. He calls his foster father dad. And in terms that
have been explained explicitly to [the respondent] to
be inappropriate, [she] corrects him every time and
says he is not your father, he is your uncle, just causing
distress to the child.
   ‘‘When the child is visiting with [the respondent], he
is routinely asking to return to his foster parents. He
looks to them for comfort, for solace. He finds perma-
nency in their home. He finds stability in their home.
He is thriving in their home. He does not want to have
anything to do with [the respondent]. His best interest
as advocated for by his attorney and [guardian ad litem]
are termination of parental rights and adoption.
   ‘‘The court [thus found] by clear and convincing evi-
dence that the department [had] established [termina-
tion of parental rights] to be in Elijah’s best interest.
Therefore, given the totality of the circumstances and
the finding of the court as to the adjudicatory issues
and the best interest of Elijah, the court [ordered] that
the parental rights of [the respondent] to [her] son Elijah
G.R. . . . are hereby terminated.’’
   Before addressing the respondent’s arguments
regarding the court’s best interest of the child determi-
nation, we begin with our standard of review and guid-
ing legal principles. ‘‘During the dispositional phase,
the trial court must determine whether termination is
in the best interests of the child. . . . The best interest
determination also must be supported by clear and con-
vincing evidence. . . .
   ‘‘It is axiomatic that a trial court’s factual findings
are accorded great deference. Accordingly, an appellate
tribunal will not disturb a trial court’s finding that termi-
nation of parental rights is in a child’s best interest
unless that finding is clearly erroneous.11 . . . A find-
ing is clearly erroneous when either there is no evidence
in the record to support it, or the reviewing court is
left with the definite and firm conviction that a mistake
has been made.’’ (Citations omitted; footnotes altered;
internal quotation marks omitted.) In re Davonta V.,
supra, 285 Conn. 487–88. ‘‘[E]very reasonable presump-
tion is made in favor of the trial court’s ruling.’’ (Internal
quotation marks omitted.) Id., 488. Additionally, in
reviewing the court’s findings under the dispositional
phase of the proceedings, it is appropriate to read the
trial court’s opinion as a whole, including its findings
in the adjudicatory phase. In re Nevaeh W., supra, 317
Conn. 733–34.
   In deciding whether termination of parental rights is
in the best interest of the child, the court shall consider
and make written findings concerning the seven factors
listed in § 17a-112 (k), although these factors ‘‘serve
simply as guidelines to the court and are not statutory
prerequisites that need to be proven before termination
can be ordered . . . . We have held . . . that the peti-
tioner is not required to prove each of the seven factors
by clear and convincing evidence.’’ (Emphasis omitted;
internal quotation marks omitted.) In re Nioshka A. N.,
161 Conn. App. 627, 635–36, 128 A.3d 619, cert. denied,
320 Conn. 912, 128 A.3d 955 (2015).
   In considering the minor child’s emotional ties under
§ 17a-112 (k) (4), it is ‘‘appropriate for the trial court to
consider the [child’s] emotional ties to the preadoptive
foster family in considering whether termination of the
respondent’s parental rights [is] in the children’s best
interest.’’ In re Nevaeh W., supra, 317 Conn. 731. In
evaluating the minor child’s emotional ties to the foster
family, the court may consider the wishes of the minor
child regarding with whom the child desires to live. See
In re Victoria B., 79 Conn. App. 245, 261, 829 A.2d 855
(2003) (‘‘the court [properly] considered [the] express
wish and desire [of the minor child, who was five years
old] to live with the foster parents and not with the
respondent’’).
   In addition to considering the seven factors listed in
§ 17a-112 (k), ‘‘[t]he best interests of the child include
the child’s interests in sustained growth, development,
well-being, and continuity and stability of its environ-
ment.’’ (Internal quotation marks omitted.) In re Rafael
S., 125 Conn. App. 605, 611, 9 A.3d 417 (2010). Further-
more, ‘‘in the dispositional stage, it is appropriate to
consider the importance of permanency in children’s
lives.’’ In re Nevaeh W., supra, 317 Conn. 731.
   We begin our analysis by addressing the respondent’s
three primary arguments concerning this claim. Con-
cerning the court’s finding that the department had
made reasonable reunification efforts under § 17a-112
(k) (2), the evidence in the record does not support the
respondent’s contention that the department did not
make reasonable efforts because she and Elijah were
confined to a small, windowless room at the depart-
ment’s facility during visitation. Rather, the court rea-
sonably could have found that the department, at least
initially, provided diverse environments for visitation:
a park, a barber shop, the doctor’s office. Subsequent
limitations on the nature of the visitations were, in part,
reasonable responses to the respondent’s actions. For
example, although the record is somewhat unclear, the
court reasonably could have inferred that the depart-
ment prohibited additional visitations at the park after
Elijah fell from a piece of playground equipment when
the respondent was not adequately supervising him.
Additionally, the court reasonably could have found
that the department’s unwillingness to allow at-home
visitation was justified by the respondent’s continued
contact, which she lied about, with Elijah’s father.
    Furthermore, unlike the adjudicatory phase of the
proceedings, in which the petitioner must prove by clear
and convincing evidence that the department made rea-
sonable reunification efforts; In re Oreoluwa O., 321
Conn. 523, 532,      A.3d    (2016); in the dispositional
phase of the proceedings, whether the department
made reasonable reunification efforts is just one of the
many factors that the court must consider, and it does
not have to be proven by clear and convincing evidence.
See In re Nioshka A. N., supra, 161 Conn. App. 636
(‘‘the petitioner is not required to prove each of the
seven factors by clear and convincing evidence’’ [inter-
nal quotation marks omitted]). Thus, to the extent that
the department should have provided alternative visita-
tion environments, this was only one factor out of many
that the court weighed in determining the best interest
of Elijah.
  Concerning the court’s reliance on the wishes of Eli-
jah, the respondent misapprehends the court’s findings.
Although the trial court may consider the wishes of the
minor child concerning with whom he or she would
prefer to live, the court did not do so in this case. Elijah
never testified regarding with whom he wished to live,
and the court did not make any findings concerning
his wishes.
   The court, however, did rely heavily on Elijah’s emo-
tional ties to his foster parents and his lack of emotional
ties to the respondent. See General Statutes § 17a-112
(k) (4). In particular, the court relied on evidence show-
ing that Elijah had thrived with the foster family and
viewed his foster parents as his psychological parents.
Additionally, the court relied upon testimony from the
foster mother and the department’s employees, who
testified that Elijah became distressed around the
respondent. Although the respondent offers an alterna-
tive, plausible explanation for Elijah’s distress—that the
environment of the visitation room at the department’s
facility, and not the respondent, distressed him—we
will not second guess the court’s finding that Elijah had
limited emotional ties to the respondent because the
court reasonably could have inferred that Elijah’s dis-
tress was caused by the respondent. See In re Davonta
V., supra, 285 Conn. 488 (‘‘[w]e do not examine the
record to determine whether the trier of fact could
have reached a conclusion other than the one reached’’
[internal quotation marks omitted]). Thus, contrary to
the respondent’s contention that the court improperly
relied upon Elijah’s wishes, pursuant to § 17a-112 (k)
(4), the court, in determining Elijah’s best interest, prop-
erly relied upon evidence showing his strong emotional
ties to his foster family and his lack of an emotional
tie to the respondent.
   Concerning the respondent’s final argument, the
court’s finding that the respondent had not been pre-
vented from maintaining a meaningful relationship with
Elijah by the unreasonable acts or conduct of any per-
son is supported by the record. Although the foster
family arguably may have done more to prepare Elijah
for visits with the respondent and may have initiated
more personal contact with the respondent, the record
reflects that the foster family did not create an impedi-
ment to the respondent maintaining a relationship with
Elijah. Rather, the record establishes that the foster
family made efforts to facilitate communication
between the respondent and Elijah—weekly telephone
calls, conveying information about Elijah via a journal,
and allowing the respondent to attend Christmas at the
foster family’s home. Additionally, assuming that the
foster family’s actions did, to some extent, impede the
respondent’s ability to maintain a relationship with Eli-
jah, the court was entitled to weigh the significance of
this impediment in relation to the other factors that it
considered, and we will defer to the weight that the
trial court afforded each factor.
   Even if we were persuaded by the respondent’s argu-
ments, the court’s determination that termination of the
respondent’s parental rights was in Elijah’s best interest
is supported by the remaining factors set forth in § 17a-
112 (k), by Elijah’s need for stability and permanency,
and by the court’s determination that the respondent
had failed to reach a degree of rehabilitation sufficient
to satisfy the statute.
   In addition to finding that Elijah had strong emotional
ties to his foster family under § 17a-112 (k) (4), the court
emphasized Elijah’s need for stability and permanency,
which weighed in favor of finding that termination of
the respondent’s parental rights was in Elijah’s best
interest. Furthermore, the court found, under § 17a-
112 (k) (3), that the respondent had failed to comply
sufficiently with the court-issued specific steps. The
court particularly noted her lack of compliance with
the court-ordered counseling, her disengagement with
the department’s parenting counselors, and her contin-
ued relationship with Elijah’s father. This finding is not
challenged on appeal.
   This court previously has held that a trial court’s
determination that termination of parental rights is in
the minor child’s best interest is not clearly erroneous
if ‘‘by clear and convincing evidence . . . the [peti-
tioner has] shown that the respondent . . . failed to
reach a degree of rehabilitation sufficient to satisfy the
statute, coupled with the need for permanency in the
[child’s life] . . . .’’ In re Jermaine S., 86 Conn. App.
819, 836, 863 A.2d 720, cert. denied, 273 Conn. 938, 875
A.2d 43 (2005). The trial court in this case found both
that the respondent had failed to reach a degree of
rehabilitation sufficient to satisfy the statute and that
Elijah found stability and permanence with his foster
family. On the basis of these findings, the court’s deter-
mination that termination of parental rights was in Eli-
jah’s best interest is not clearly erroneous.
   Moreover, it is unclear what weight the court afforded
each of the seven factors listed in § 17a-112 (k). The
court, however, determined that the seven statutory
factors weighed in favor of termination of the respon-
dent’s parental rights. On the basis of the court’s oral
memorandum of decision, it may be inferred that it
weighed heavily Elijah’s need for stability and perma-
nency, as well his emotional attachment to his foster
parents, with whom he has lived for almost his entire
life. Although the trial court’s oral memorandum of
decision was not a model of clarity or specificity, it
considered the seven statutory factors in relation to
Elijah’s best interest. We will not reweigh these factors,
but, rather, we defer to the trial court’s judgment.
  In sum, we conclude that the trial court, after
weighing the appropriate factors, did not improperly
conclude by clear and convincing evidence that termi-
nation of the respondent’s parental rights was in the
best interest of Elijah. Accordingly, we affirm the judg-
ment of the trial court.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** July 7, 2016, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     In the same proceeding, the court also terminated the parental rights of
Elijah’s father, William R. Because he has not appealed from that judgment,
we refer to Deborah G. as the respondent throughout this opinion.
   2
     On January 25, 2013, Elijah was placed with his maternal aunt and uncle,
who have served as his foster parents. He has resided with them throughout
these proceedings and his foster parents intend to adopt him upon the
termination of the respondent’s parental rights.
   3
     General Statutes (Supp. 2016) § 17a-112 (j) provides in relevant part:
‘‘The Superior Court . . . may grant a petition filed pursuant to this section
if it finds by clear and convincing evidence that . . . (3) . . . (B) the child
(i) has been found by the Superior Court or the Probate Court to have been
neglected, abused or uncared for in a prior proceeding . . . and the parent
of such child has been provided specific steps to take to facilitate the return
of the child to the parent pursuant to section 46b-129 and has failed to
achieve such degree of personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and needs of the child,
such parent could assume a responsible position in the life of the child
. . . .’’ See In re Elvin G., 310 Conn. 485, 502, 78 A.3d 797 (2013) (‘‘some
portion of the language following clause (ii) is intended to modify clause
(i) as well as clause (ii)’’).
   We note that § 17a-112 (j) (3) (B) was amended in 2015; see Public Acts
2015, No. 15-159, § 1; however, the amendment is not relevant to this appeal.
For convenience, references herein are to the revision codified in the 2016
supplement to the General Statutes.
   4
     Prior to testifying at trial, the court conducted a partial canvass of
the respondent regarding her election to testify, including the potential
consequences of testifying. In particular, the court informed the respondent
of her right to testify, but that she was not required to testify. The court
also told her that it was the petitioner’s burden to prove its claims by clear
and convincing evidence and that she was not required to prove anything.
The court questioned the respondent regarding whether she had sufficient
time to consult with her attorney about her decision to testify. The respon-
dent stated that she was satisfied with her attorney’s advice and that she
voluntarily had determined to testify. She further agreed that she was aware
of the benefits and burden of testifying. The court, however, did not question
the respondent specifically about whether she was aware that it could draw
an adverse inference against her if she did not testify. Because she ultimately
decided to testify, no adverse inference could be or was drawn against her.
   5
     We note that the attorney for the minor child filed a brief pursuant to
Practice Book § 79a-6 (c). The brief adopted the arguments submitted by
the petitioner with respect to the respondent’s In re Yasiel R. claim, but
separately briefed and opposed the respondent’s claims concerning the
department’s reasonable efforts to reunify the family and the best interest
of the child.
   6
     We note that the question of whether the supervisory rule announced
in In re Yasiel R. should be applied to other, then pending cases is before
our Supreme Court in In re Egypt E., SC 19643 and SC 19644. Additionally,
the petitioner’s petition for certification to appeal from this court’s decision
in In re Daniel N. is pending before our Supreme Court.
   7
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that (1) the [department] has made reasonable
efforts to locate the parent and to reunify the child with the parent . . .
unless the court finds in this proceeding that the parent is unable or unwilling
to benefit from reunification efforts . . . .’’
   8
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that . . . (2) termination is in the best inter-
est of the child . . . .’’
   9
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation is based on consent, in determining whether to terminate parental
rights under this section, the court shall consider and shall make written
findings regarding: (1) The timeliness, nature and extent of services offered,
provided and made available to the parent and the child by an agency to
facilitate the reunion of the child with the parent; (2) whether the [depart-
ment] has made reasonable efforts to reunite the family pursuant to the
federal Adoption Assistance and Child Welfare Act of 1980, as amended;
(3) the terms of any applicable court order entered into and agreed upon
by any individual or agency and the parent, and the extent to which all
parties have fulfilled their obligations under such order; (4) the feelings and
emotional ties of the child with respect to the child’s parents, any guardian
of such child’s person and any person who has exercised physical care,
custody or control of the child for at least one year and with whom the
child has developed significant emotional ties; (5) the age of the child; (6)
the efforts the parent has made to adjust such parent’s circumstances,
conduct, or conditions to make it in the best interest of the child to return
such child home in the foreseeable future, including, but not limited to, (A)
the extent to which the parent has maintained contact with the child as
part of an effort to reunite the child with the parent, provided the court
may give weight to incidental visitations, communications or contributions,
and (B) the maintenance of regular contact or communication with the
guardian or other custodian of the child; and (7) the extent to which a
parent has been prevented from maintaining a meaningful relationship with
the child by the unreasonable act or conduct of the other parent of the
child, or the unreasonable act of any other person or by the economic
circumstances of the parent.’’
   10
      In the portion of its decision addressing the adjudicatory phase of the
trial, the court made the following findings in regard to the respondent’s
compliance with the court-ordered specific steps: ‘‘She has done well with
some of these steps and [has been] noncompliant [with] or addressed oth-
ers inadequately.
   ‘‘Most notably, [the respondent] has maintained her sobriety. . . . The
respondent] has also maintained steady employment. . . . As to housing,
[the respondent’s] compliance has been noncompliant in part. . . . [The
respondent] denied to the [department] that [the child’s] father was residing
with [her]. . . . [The respondent] was told to continue with individual coun-
seling and did not do so for lengthy periods of time. . . . [She] has avoided
the court-ordered counseling for a long time. She is in need of long-term
counseling, and the court has no reason to believe that [she] would cooperate
assiduously and fully with the court’s orders and expectations.
   ‘‘More troubling is that [the respondent] has a diagnosis of cocaine depen-
dence in remission, and she is involved with [the] father, whom the depart-
ment asserts has a decade long history of crack cocaine abuse. . . .
   ‘‘The court specifically told [the respondent that] she was to have nothing
to do with him and that she had to totally separate from him as she was
enmeshed with him in a manner that was dangerous to her own recovery
and her desire to reunify with her son. . . . Finally and most important,
[the respondent’s] parenting has been an issue throughout . . . . [She] has
been visiting faithfully for years and making no progress. Two separate
parenting educators and visitation supervisors testified, and hundreds of
pages of observations and reports were put into evidence. Those reports
establish near perfect attendance and a strong desire to bond with Elijah.
They do not show a strengthening of the parent-child bond.
   ‘‘Most reports indicate [the respondent’s] inability to read Elijah’s cues
and her attempts to force unwanted attention upon Elijah. They also show
[her] inability or unwillingness to follow parenting directions . . . .’’
   11
      The respondent argues that the proper standard of review for this court
to apply to this claim is the standard clarified by our Supreme Court in In
re Shane M., 318 Conn. 569, 587–88, 122 A.3d 1247 (2015), In re Gabriella
A., 319 Conn. 775, 789–90, 127 A.3d 948 (2015), and In re Oreoluwa O., 321
Conn. 523, 533,      A.3d     (2016). In those cases, the court held that ‘‘[w]e
review the trial court’s subordinate factual findings for clear error. . . . We
review the trial court’s ultimate determination that a parent has failed to
achieve sufficient rehabilitation [or that a parent is unable to benefit from
reunification services or that the department made reasonable reunification
efforts] for evidentiary sufficiency . . . .’’ (Internal quotation marks omit-
ted.) In re Oreoluwa O., supra, 533; see In re Gabriella A., supra, 789; In
re Shane M., supra, 587–88.
   As we have previously stated, ‘‘we are disinclined to reverse decades of
precedent from our Supreme Court by declaring that the best interest ground
set forth in § 17a-112 (j) (2) is subject to similar analysis.’’ In re Nioshka
A. N., 161 Conn. App. 627, 637 n.9, 128 A.3d 619, cert. denied, 320 Conn.
912, 128 A.3d 955 (2015). Additionally, we need not decide this issue because
the evidence in this case supports the trial court’s judgment under both
standards. ‘‘Otherwise stated, if the evidence upon which we have relied in
finding that the trial court’s best interest determination was not clearly
erroneous were considered under the evidentiary sufficiency standard, and,
thus, was construed in the light most favorable to upholding the trial court’s
best interest determination; see In re Shane M., supra, 588; that evidence,
so construed, would be sufficient to prove by clear and convincing evidence
that termination of the respondent’s parental rights was in the best interest
of the child.’’ In re Nioshka A. N., supra, 637 n.9